DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 16096406, filed on 02 June 2016.
Status of Claims
Amendment to claim 1 has been entered.
Claim 5 has been canceled and new claim 19 has been entered.  
Accordingly, claims 1-4 and 6-19 are currently pending.  
Response to Remarks
 Applicant has amended claim 1 to include “wherein the processor is further configured to determine a radial velocity of the drone based on a calculated body peak position in the Doppler returns, wherein the body peak position is calculated as a midway point between corresponding positive and negative frequency characteristics of returns from a drone motor or blade.”  See claim 1.  Applicant states that such an amendment emphasizes the fact that the claimed invention can determine the velocity of the body of the drone even if buried in clutter, e.g. moving slowly, by determining the midway point between corresponding positive and negative frequency characteristics of returns from a drone motor or blade.  See Remarks 7-8.
Although Halbert teaches determining a velocity magnitude based on range rates (Para. 51), Halbert does not teach determine a radial velocity of the drone based on a calculated body peak position in the Doppler returns, wherein the body peak position is calculated as a midway point between corresponding positive and negative frequency characteristics of returns from a drone motor or blade.  
The closes art found was Shi (US 5,689,268) which teaches the main body line being midway between the tail rotor spectrum and main blade spectrum as shown in Fig. 3 or being between positive and negative frequencies of the tail rotor flash as shown in Fig. 4.  However, Shi never expressly teaches calculating the velocity based as the midway as opposed to being based off the Doppler shift.  In other words, Shi never assumes that the main part of the aircraft is moving too slowly thus is hidden by clutter.  
The issue is whether claim 14 incorporates each and every feature of claim 1.  The Examiner spoke with QAS Ruth Ilan and Joseph Rocca and it was determined that only the features relevant to the steps claimed in the body of claim 14 are brought in.  Also, it was discussed as to whether claim 14 had an antecedent issue and it was determined that it does not because claim 14 is using the reflections to make a determination as to whether said reflections are characteristics of a drone.  It was recommended to amend claim 14 to have in the body of claim 14 “providing the drone detection radar in claim 1.” 
Allowable Subject Matter
Claims 1-4, 6-13 and 19
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as obvious over Halbert (US 2017/0285158) in view of Moses (US 2014/0139366).
As to claim 14, Halbert teaches a method of detecting a drone using a radar as claimed in claim 1, comprising:
a) obtaining reflected radar returns from a target (Para. [0039-41] Fig. 20 shows the receiver and processing of returns);
b) analysing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a motor in a drone (Halbert teaches “[0218] Different targets may thus be classified based on the characteristics exhibited by the Doppler spectra instantaneously and/or historically over time. Referring back to FIG. 8, for example, the classification may be based on, inter alia: [0219] the overall spread of the Doppler spectrum in the frequency domain (e.g. having a spread of Doppler components that extends by an amount associated with a particular target class such as the `wind turbine` in FIG. 8, or by the blades of a helicopter main or tail rotor); [0220] the periodicity of the Doppler spectrum (e.g. by determining a blade rate for the propeller aircraft in FIG. 8 based on the periodicity--time between well-defined regular peaks); [0221] the regularity, gaps or imbalance in the frequency domain (e.g. the nature of features such as turbine, rotor or propeller blades and their leading edges (usually rounded) or their trailing edges (usually sharp)); [0222] the spread of each component, the including vibrations of an engine (motor));
c) analysing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a blade on a drone (as disclosed in Para. [0218-27], [0378] and [0381]);
d) analysing temporal information within the returns to identify amplitude signals characteristic of blade flash from a drone (Para. [0218-27] “the development of components as dwell time is increased or reduced.”  See also Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of branched filters, which can be applied either to a Fourier transformation of the signal, or to its time domain representation, to determine which branch most closely represents the actual target motion”); and
e) providing an indication that the target is a drone if the analysis in steps b), c) and d) all identify signals that are above respective predetermined thresholds on the reflected radar returns (as disclosed in Para. [0218-27], [0378] and [0381].  See also Para. [0257], [0374], and [0501]; here, Halbert uses thresholding to distinguish parts of aircraft, e.g. body and turbines.  See also Para. [0378] and [0381] cited above that clearly shows that Halbert is using both vibrations including vibrations of engines (motors) and rotating parts to classify various aerial vehicles.  Also, it is inherent that signal-to-noise thresholds are used to determine any and all valuable information from noise.).
Although one of ordinary skill would apply the teachings of Halbert to any aerial vehicle including small drones and large commercial aircraft, the Examiner has decided to introduce another reference that explicitly mentions a drone.  
In the same field of endeavor, Moses teaches using frequency signatures to identify aircraft can be applied to any aerial vehicle including small drones and large commercial aircraft.  See para. 28 and 41.
In view of the teachings of Moses, it would have been obvious to apply the micro-Doppler analysis techniques to any size or type of aircraft including drones because it is clear from the teachings of Moses that one would know what frequencies to expect for a drone and one would be motivated to apply the teachings to as many aircraft as possible in order to detect various aircraft thus being capable of carrying out a variety of missions including defense.  Applying theses techniques as taught by Halbert would be applied the same regardless of the type of aircraft thus having a predictable result of identifying frequency signatures based on different parts of the aircraft.  See MPEP I. Exemplary Rationale A.  Also, there is nothing uniquely challenging or difficult in applying micro-Doppler frequency analysis to a variety of aircraft because the analysis is applied to the spectrum and would be applied the same way See Leapfrog Enters., Inc. v. FisherPrice, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).  
As to claim 15, Halbert in view of Moses further teaches the radar according to claim 14 wherein signals reflected from the body of the target are further used to provide an indication of the presence of a drone (Halbert: Para. [0374] “the probability of the peak from an aircraft exceeding the threshold with respect to the probability of a turbine exceeding the threshold.”  See also Para. [0020] “e.g. a part that is moving relative to another part of the target such as wing tips or nose and tail during a turn, or control surfaces”).
As to claim 16, Halbert in view of Moses teaches a radar as claimed in claims 1 and 14 wherein the identification of (i) and (ii) comprises identification of harmonic structure within a lower frequency region of Doppler returns from the target, and reduced harmonic level signals at a higher frequency region of the Doppler returns from the target, commensurate with frequencies expected from the Doppler velocity of a drone motor and blade respectively
As to claim 18, Halbert in view of Moses teaches a radar according to any preceding claim 14 wherein the radar is adapted to tag a track of a previously unidentified target as a drone if the target is at some point identified as a drone (Halbert: Para. [0118] “tracking, trajectory analysis are also sufficient to resolve and detect targets that, while closely spaced in range and/or azimuth, can be separately tracked, over time, to characterize target behavior in terms of changing range, azimuth, radial speed and acceleration and/or in terms of vector motion and height”).
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Halbert in view of Moses and now taken to be applicant admitted prior art due to lack of adequate traversal.  See MPEP 2144.03 C.
As to claim 17, Halbert in view of Moses teaches the radar according to claim 14 wherein the identification of (iii) includes capturing a temporal sequence of amplitude returns of a length long enough typical drone motor (Halbert: Para. [0009] “Doppler resolution is made sufficient by means of an extended dwell time”), and to perform time domain peak distribution analysis thereon (Para. [0218-227] “the development of components as dwell time is increased or reduced.”; “e.g. components that persist or components that flash discontinuously” and “or amplitude offset of components (e.g. the fastest approaching or receding part).” See also Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of branched filters, which can be applied either to a Fourier transformation of the signal, or to its time domain representation, to determine which branch most closely represents the actual target motion”).
Examiner takes official notice and now taken to be applicant admitted prior art that the system described and disclosed by Halbert would be a sufficient temporal sequence long enough 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oswald (US 2011/0241928) teaches a radar system for discriminating between sources of radar interference and targets of interest.
Below is an image from Defence Science and Technology found at https://www.google.com/imgres?imgurl=x-raw-image%3A%2F%2F%2Fc2c7c8a7a400a2f64a1445b06bd2cbc6130f2ed4dd636741c6a56e7f67619ec1&imgrefurl=https%3A%2F%2Fwww.dst.defence.gov.au%2Fsites%2Fdefault%2Ffiles%2Fpublications%2Fdocuments%2FDST-Group-TR-

    PNG
    media_image1.png
    299
    537
    media_image1.png
    Greyscale

Below is an image from Ancortek Inc. found at https://www.google.com/imgres?imgurl=https%3A%2F%2Fancortek.com%2Fwp-content%2Fuploads%2F2015%2F04%2FMicroDopplerOfHelicopter1.jpg&imgrefurl=https%3A%2F%2Fancortek.com%2Fapplications&tbnid=8uiMvVIEW0p2GM&vet=10CJkBEDMolAJqGAoTCOiEkbOc7uwCFQAAAAAdAAAAABDOAQ..i&docid=W9nlloNE9F3IVM&w=965&h=557&q=Doppler%20frequency%20analysis%20of%20a%20drone&ved=0CJkBEDMolAJqGAoTCOiEkbOc7uwCFQAAAAAdAAAAABDOAQ

    PNG
    media_image2.png
    581
    1000
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/M.W.J./Examiner, Art Unit 3648        

    /VLADIMIR MAGLOIRE/    Supervisory Patent Examiner, Art Unit 3648